Citation Nr: 0708890	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-34 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug addiction.

2.  Entitlement to service connection for a mood disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from December 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims of 
entitlement to service connection for drug addiction and a 
mood disorder, to include bipolar disorder (which the RO 
characterized as bipolar, anti-social disorder).  

The veteran withdrew his Travel Board hearing request in a 
written statement received at the RO in January 2004.  See 
38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  Service connection is not currently in effect for any 
disability.

2.  The veteran's drug addiction is a result of willful 
misconduct.

3.  The veteran was not treated for a mood disorder, to 
include bipolar disorder, during active service.

4.  The post-service medical evidence does not show a nexus 
between a current diagnosis of a mood disorder, to include 
bipolar disorder, and any incident of service.




CONCLUSIONS OF LAW

1.  Service connection for drug addiction is not warranted.  
38 U.S.C.A. §§ 105, 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303, 3.310 (2006).

2.  A mood disorder, to include bipolar disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not timely provided, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), since this notice was not 
provided to the veteran until February 2007.  However, the 
Board concludes that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and he was given specific notice with respect to the basic 
elements of a service connection claim and cannot be 
prejudiced by not receiving notice of downstream issues that 
are not reached when, as in this case, the underlying service 
connection claim is denied.  Thus, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2003 VCAA notice letter was issued before the June 2003 
rating decision which denied the benefit sought on appeal; 
thus, the VCAA notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-91, prohibits payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse, 
effective for all claims filed after October 31, 1990.  
Moreover, section 8052 amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed Cir. 2001).  However, the Federal Circuit 
indicated in Allen that veterans could only recover if they 
can "adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder." Id., at 1381.

The veteran filed his claims in December 2002.  A review of 
the veteran's service medical records indicates that, 
although the veteran denied any history of drug abuse at his 
enlistment physical examination, he admitted on December 13, 
1970, that he had a history of drug use prior to active 
service.  At that time, the in-service psychiatrist 
concluded, "We can do nothing for this type [of] drug use."  
This in-service psychiatrist also recommended that, since the 
veteran had an immature personality, he should be discharged 
from active service.  Service medical records also note that, 
on December 29, 1970, the veteran was an admitted heroin 
addict in withdrawal.  At the veteran's discharge physical 
examination, his medical history included drug abuse and pre-
service treatment for heroin abuse in 1967 and 1968.  The in-
service examiner stated that the veteran had had a drug 
problem since 1967 and attributed the veteran's trouble 
sleeping to his drug intake.  

The Board finds that the veteran's drug addiction, which by 
the veteran's own in-service admission existed prior to 
active service and was documented during service, constituted 
willful misconduct under VA regulations and thus is barred 
from service connection.  See 38 C.F.R. §§ 3.1(m), 3.301(d).  
There is no evidence that any other disability caused the 
veteran's drug addiction.  The veteran currently has no 
service-connected disability and, as explained below, he is 
not being service-connected for a mood disorder, to include 
bipolar disorder.  Consequently, under Allen, he cannot be 
service-connected for drug addiction.

Turning to the veteran's claim for service connection for a 
mood disorder, to include bipolar disorder, service medical 
records are completely silent for any complaint of or 
treatment for a mood disorder, to include bipolar disorder.  
Post-service medical records show that the veteran was first 
treated for psychiatric problems while hospitalized at a VA 
Medical Center for detoxification in September 1994.  While 
hospitalized, the veteran showed some signs of depression and 
anxiety and was referred for psychological evaluation.  
Following comprehensive psychological evaluation, the 
diagnoses included dysthymia, substance abuse (cocaine and 
alcohol), and antisocial personality disorder.

In December 1994, the veteran was admitted for substance 
abuse rehabilitation at a VA Medical Center.  At that time, 
the veteran's medical history was unremarkable.  He had an 
extensive legal history of in excess of 20 years' 
incarceration for miscellaneous charges relating to drug 
offenses, robbery, and attempted murder.  He also provided an 
extensive history of physical violence.  The veteran appeared 
somewhat anxious throughout his hospital stay.  Psychological 
evaluation indicated the possibility of bipolar disorder in 
addition to his polysubstance abuse.  The diagnoses included 
bipolar disorder, a personality disorder, not otherwise 
specified, and antisocial traits by history.  

The veteran was hospitalized at a VA Medical Center for 
several days in October 2001 for complaints of a history of 
bipolar disorder.  While hospitalized, the veteran had a very 
good response to medication.  He was not suicidal, manic, 
depressed, anxious, or violent.  The discharge diagnoses 
included substance induced mood disorder, bipolar disorder by 
history, and antisocial personality disorder.

A review of the veteran's post-service treatment records from 
his period of incarceration shows no treatment for a mood 
disorder, to include bipolar disorder.

Also of record are multiple lay statements from the veteran 
describing the impact of his claimed mood disorder on his 
life.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a mood disorder, 
to include bipolar disorder.  In this regard, the Board 
acknowledges the veteran's post-service diagnoses of a mood 
disorder, to include bipolar disorder.  However, as noted 
above, there is no evidence of any complaint of or treatment 
for a mood disorder, to include bipolar disorder, in the 
veteran's service medical records.  There also is no evidence 
that the veteran was treated following service separation for 
a mood disorder prior to his in-patient hospitalization in 
September 1994, or more than 23 years after his service 
separation in February 1971, when he was treated for 
dysthymia.  The veteran was not diagnosed with bipolar 
disorder until December 1994.  The Board observes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, the Board notes that there is no competent medical 
opinion in the post-service medical evidence relating the 
veteran's mood disorder, to include bipolar disorder, to 
active service or any incident of such service.  In fact, the 
most recent medical evidence following the veteran's in-
patient hospitalization in October 2001 indicates that his 
continuing substance abuse problems may have induced (or 
caused) his currently diagnosed mood disorder.  This evidence 
also indicates that the most recent diagnosis of bipolar 
disorder is based on the veteran's reported history; given 
the length of time since the veteran's VA hospitalization in 
October 2001, it is unclear whether the veteran currently 
experiences any disability from his claimed bipolar disorder.  
In any event, the more recent medical evidence contains no 
medical nexus between a mood disorder, to include bipolar 
disorder, and active service.

Here, the only evidence in support of the veteran's claim 
that his mood disorder is related to service are his lay 
assertions.  However, it is well established that a lay 
person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Therefore, the veteran's opinion that his mood 
disorder is the result of active service is entitled to no 
probative value.  See Espiritu, supra.

In sum, the Board finds that service connection for drug 
addiction is not warranted.  See Allen, supra.  The Board 
also finds that, given the lack of medical evidence 
suggesting either in-service incurrence or aggravation or a 
nexus between a current diagnosis of a mood disorder and 
active service, the preponderance of the evidence is against 
the claim for service connection for a mood disorder, to 
include bipolar disorder.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for drug addiction is 
denied.

Entitlement to service connection for a mood disorder, to 
include bipolar disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


